Exhibit 5 UNDERWOOD ATTORNEYS AND COUNSELORS AT LAW Edward L. Morris Physical Address: Phone Number: 806.242.9654 500 S. Taylor Suite 1200, LB 233 Fax Number: 806.349.9471 Amarillo, TX 79101-2446 www.uwlaw.com Mailing Address: Ed.morris@uwlaw.com P.O. Box 9158 Amarillo, TX 79105-9158 December 2, 2010 Amarillo Biosciences, Inc. 4134 Business Park Dr. Amarillo, Texas 79110 RE: Issuance of Stock Pursuant to S-8 Registration Statement Gentlemen: Pursuant to your request, we have examined the S-8 Registration Statement to be filed with the Securities and Exchange Commission, registering 472,304 shares of common stock of the company. We have further examined the Certificate of Incorporation, Articles of Incorporation, Bylaws, any amendments thereto, and all such corporate records and documents that we believed were necessary or relevant to enable us to render an opinion in this matter. Based solely on the foregoing examination, it is our opinion that, when granted and issued according to the Second Amended and Restated 2008 Directors, Officers, and Consultants Stock Purchase Plan, the shares of common stock covered by the Registration Statement will be legally issued, fully paid, and non assessable. We consent to the filing of this opinion as an exhibit to the Registration Statement. Very truly yours, Underwood, Wilson, Berry, Stein & Johnson /s/ Edward L. Morris Edward L. Morris ELM/ss 9
